Citation Nr: 1704963	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  10-15 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Esquire


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from December 1982 to December 1988.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 administrative decision by the Regional office (RO) in Indianapolis, Indiana.  In a June 2013 rating decision by the RO in Detroit, Michigan, entitlement to a TDIU was denied.  The Veteran filed a notice of disagreement in October 2013.  The RO issued a statement of the case for the issues of service connection for diabetes mellitus, peripheral neuropathy, and TDIU in June 2014.  The Veteran submitted a formal appeal, VA Form 9, in July 2014 as to the issue of TDIU.  Accordingly, the Board takes jurisdiction of the issue of entitlement to a TDIU.

When this case was previously before the Board in March 2014, it was remanded to afford the Veteran a videoconference hearing.  The Veteran withdrew his request for a hearing through his attorney in May 2014.  Therefore, the Board considers the hearing request cancelled and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

Additional medical evidence was added to VBMS in April 2015 after the issuance of the supplemental statement of the case in January 2014.  The Veteran's attorney submitted a waiver of initial AOJ review.  See 38 C.F.R. § 20.1304 (2015).

The issue of entitlement to service connection for a low back disorder is addressed below; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a back condition was denied in a July 1993 rating decision that was not appealed. 

2.  Evidence received since the July 1993 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for service connection for a low back disorder.


CONCLUSION OF LAW

As new and material evidence has been received since the issuance of a final July 1993 decision, the criteria for reopening the claim for service connection for a low back disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening a Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the previous denial of entitlement to service connection for a back condition in July 1993 was based on a determination that the Veteran had an acute condition in service which healed without any residuals; the Veteran also had an intercurrent injury in March 1990.  The July 1993 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The evidence received since the July 1993 decision includes in pertinent part a private medical opinion in May 2014 from A.C. in which it was opined that it was at least as likely as not that the current diagnosis of lumbosacral degenerative disc disease (DDD) was the result of in-service back injuries.

Because such a finding was one of the elements not present in July 1993, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  

Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for a low back disorder is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

The Veteran asserts that he has had continuing back problems ever since his time in the military. 

Service treatment records show symptoms to include pain, spasms, and lumbar strain in July 1983, October 1984, and January 1985 and 1987.  Service treatment records also show an accident that occurred in August 1988 when the Veteran fell off a tugboat and struck a rail approximately 10 to 15 feet below.  At the time of the accident, the Veteran complained of left back pain.

VA examination in May 1993 showed that the Veteran reported that he also injured his back after service discharge in March 1990.

The Veteran was afforded a VA examination in January 2014 in which the examiner diagnosed spondylosis and DDD.  The examiner indicated that the Veteran was not able to tolerate physical work due to back and bilateral knee pain; he could tolerate a desk job.  The examiner stated that the Veteran had multiple acute episodes of chronic low back pain that were diagnosed while he was in his 20s; he had lumbar disc herniation that required surgery when he was in his 30s. The examiner stated that neither the episodes of low back pain, osteoarthritis, or disc degeneration were an unusual finding in the general population; however, the fact that the Veteran's back pain went on to chronicity and his disc herniation did not recover was atypical when comparing to the normal course of these conditions.  The examiner noted that the Veteran's problem with alcohol abuse and associated psychosocial stressors affected the generally positive recovery from these conditions seen in the general population.  The examiner opined that it was less likely as not that the persistent back pain and associated complications to now were related to the back strains sustained in service.

The Board finds that clarification is required from the January 2014 VA examiner as the proffered opinion does not specifically address the diagnosed spondylosis and DDD.  Moreover, the examiner did not address the aforementioned August 1988 fall in which the Veteran complained of left back pain.  The record includes an October 1988 treatment record which noted the fall in August 1988 which resulted in injury to the spleen and kidney.  It was noted that he now had complaints of low back pain and the assessment included low back pain secondary to trauma and recent immobility.  Accordingly, an addendum VA opinion should be sought on remand.

The Board notes that the Veteran submitted a private medical opinion in May 2014 from A.C. in which it was noted that he was in his early 30s at the time of his initial degenerative osteoarthritis diagnosis in 1993; the examiner stated that evidence of DDD at that age would be unlikely unless there was predisposing risk factors such as back trauma.  The examiner stated that DDD was a slow progression condition, indicating that the Veteran's DDD in 1993 was present prior to that time, making age of diagnosis even younger than he early 30s.  The examiner stated that it was impossible to determine with certainty the exact cause of the Veteran's DDD; his post-military employment consisted of manual labor and back conditions may also be caused by genetic predisposition or a tissue response to an insult or altered mechanical environment.  The examiner opined that the Veteran's post-military employment may have temporarily aggravated his ongoing chronic symptoms from his in-service back injuries, but the underlying degenerative pathology that began in service was still present.  The examiner opined that it was at least as likely as not that the current diagnosis of lumbosacral DDD was the result of his in-service back injuries.

The above statements proffered by A.C. are too speculative to support a grant of service connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  In this case, the private examiner offered many conflicting etiological possibilities for the Veteran's low back conditions before stating that they were related to in-service back injuries, without providing specific rationale for the conclusion.  Again, the Board finds that an addendum opinion should be sought on remand.

Moreover, Social Security Administration (SSA) records were associated with the electronic record in April 2009.  However, additional requests for SSA records were sent in April and July 2010.  On August 19, 2010, correspondence associated with VBMS states that confidential SSA medical information was attached; however, no medical records were associated with the correspondence.  Thus, remand is also required to attempt to obtain a copy of any outstanding SSA records.  See 38 C.F.R. § 3.159 (c) (2) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, because the Veteran's combined schedular evaluation depends on whether a low back disorder is granted service connection and on the impact of any such service-connected physical disability on the Veteran's ability to work, the Board remands the issue of entitlement to a TDIU as intertwined with this appeal for entitlement to service connection for a low back disorder.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all decisions and underlying documents from SSA pertaining to the Veteran's applications for SSA disability benefits.  Efforts to obtain the SSA decisions and underlying records must continue until they are obtained; unless it is reasonably certain that they do not exist or that further efforts would be futile.

If requested records cannot be obtained, the Veteran should be informed, and told of the efforts made to obtain the records and of any further actions that will be taken with regard to his claims.

2.  The AOJ should refer the case to the VA examiner who provided the January 2014 VA opinion (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's current low back disability.  The electronic claims file, including a copy of this Remand, must be made available to and be reviewed by the VA examiner.  Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran. 

Based upon a review of the relevant evidence of record and sound medical principles, the VA examiner should offer the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability, to specifically include  spondylosis and DDD, began during service or are otherwise linked to some incident in service, including any back injury sustained in August 1988, when the Veteran fell off a tugboat?  The examiner's attention is directed to the August 1988 records regarding that injury as well as the record dated in October 1988 which noted complaints of low back pain and an assessment that included low back pain secondary to trauma and recent immobility.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Afterwards, readjudicate the issues on appeal, to include entitlement to a TDIU, and furnish the Veteran and his attorney a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


